FILED
                                   2, 2   2-Cc I                                  05/13/2022
                                                                                  06/07/2022
                                                                              B    en Green ood

                                   C      COOCA. C'C         (2., 3 "- CA                Rta:nC
                                                                                         P
                               1                                              Case Number: OP 22-0261




  One>mas cro\ch                                     fflcs-1- ; orl fO COMPQA 1
fAcD*3o. .(oc/S- 3                                   Dc-- j& - c)-7
dc'o ct    q-cr.Lcis IDc.                                                   1-:.).. .i
3heib4, flIT 5- c-iti 741
                                                                            MAY    1 3 2022
                                                                     Clerk of Supreme Court
                                                                        St to of      v


       \   V \CON \ c ‘.5  \\ Srlax) ch ceri c>Q_.4 i'V\42. Sip c(LrnIL cwr: -
cyC Ong.„564-Q. cp-c Mon4ckoa..,9 rap+ ci 44; on io Ceveloe 1
 #t')e-- a( 64Z -L-8;c,'GJ C-not4 sRo-Ved1; C-QA)c\-\,' 4 ,           ck-vic)-, Aarl -
 o r a!o1c2_ - 7.\- 14/„clqQ. :Ce.nil:-Ce)-- 1---in -I- .

       (1r.          r_)n -‘)_)1(LA-T.3 C)c-C-C-L5; or\ S ho-5 R2-9 QQ-4 42‘i
                  *C-9,0Clel

corN (2-rAl Ces CO•SQ- f; \ 0— *0 't flcuctg, A 11 ciowmca\-;-5-#;orl ,
 0; scszwsti-q, csANNci\ur\'‘csaS; evc\ _s bo_--)-Lty2,2_,n C._.c)ofNA-c t, ri-g-csriW,415
cr\C,) ‘it) b 0+6'ne-ci MP. 0 1th ubakt ec kko,                            - -Cci.e___,
.:::)-c ipubvik, 012.Svxy-Lx.

            c-Dir\ -A" ‘r\ 1 11-1 ,ao, a      mr:_Froir\ch c \a8 cL,
 ki)..cyls-1on -\--c-1 Compld ;✓n +ha. 0,1 ')- -3- ,c1,4,ze.,\ cipc>c---V,
        cwa. l; c(-Don-V Lk .
             \-kcx\orablo- -NL>clq iL_ -3 QA-V1j:a_c -..: nA- vklue-s1A-: oci
   -1-Vv2 . cckir* G-mn\- --\-‘,1; s 04 L.5) yric -f; on cl,s19,', i\.3-1-
  --\--Vv.., oW;cp._ c,c 90b‘;(... miDo.,-6I-NAps-, re.,9t) c; rvzi *vw_x-r)
. --\-c, pro8oc,Q., c-_,_ Oza14/04.,v6 A m0A-‘25.;.0,i3,

        Mr. CCCACAn : in; \- al14 t-.2.4,v,g_..s\-.0c) ca c....corrvp 112.--i-o._
 C-0.5,2-- -Y ViL Cricrf\ Ir\i 5 cc\- 1Thni2-LA Mc- Ptrchc-Lb A d . -c-.c.-Q-:V s 119
 C)11)9 CL pal4; cd crA,92S.; 1g, 112 4Ir\eri c-12q1           4/.)e_4,2d 4-\-
  .e-14- 10.442-f i* la._ cr-) lq en' i 1 q ,caoal cLyy-I, 0.fiC&C1 Ocu _ aC j9, c,,'
        A      c.$.412p,A43As liv)12 cc:A 1/21-k
                     Q.-                                        c            ;           UrA"

    cicapV 0,,mo1-1an, i c) C.4)M9Q\ )410._ ai ZI- LA: ci o I co, r12/-
      Rc.s..\«a ccx yvVy .)r-Nat--o,blo..., ,...\ ock\a, --S cavAl-Çex- k.; al-
     --c.LA\ - ,' 11 --W\Q., n-4; on -1--c, C c-,m92._11 %_.c,e,4 -y; v,z8
      sc)y-,-:.-S cip,n. 14 ..,aco,„.
                                                           Dc:A-Q4 I -t.s'-- z E
                                                                                  .zed-; - _----
                                                           , nzdi ! yAcr,074.- 4177-
    ? 61; c. c_S kAokery .

    MA %AL.,                                            ryLc., 0712   Li / 2- q   2 0 2-2.

    Th Oky741 5      W . Fre_r7r,k .
                                                            .c --. rf) rua..e
           s.v.A4t
             1
                                   a CLARK
                            NOTARY PUBLIC for the
_                              State of Montana
          SEAL             Rmiding at Shelby, Montana
                            My Commission Expires
         \wool                   May 08, 2023
                                                                                        Form 10(4)

                               CERTIFICATE OF SERVICE

     I certify that I filed this
D Petition
   Motion
❑ Other
                                      [Name of document]

with the Clerk of the Montana Supreme Court and that I have mailed or hand
delivered a copy to each attorney of record and any other party not represented
by counsel as follows:



                  0)64c), ,nck.                     LI C-
                   [Name f opposi!ig counsel]
                           l_c,i(     01 401

                   [Address]

                   Counsel for,            (A_           rron-t-odm

                                                                ‘i Isifkin -FLA) 19;:cii,4-
                    Other pa        TsentinRilornaci
                                            ghimself or ltertqlf]
                                                           ‘'

                    C-1^(\:‘         rt,    67       5     C7 b j 1-10
                  [Address]

            DATED this                day of     Ti)rt                         ,2Q-2fQ .
                                                  [Signature]


                                                  [Print name]




        (0 Montana Supreme Court
                                        Ravalli County District Court                                User: CUB92f.

                                                Roa Listing
                                          DC-41-2018-0000078-IN
                                    For Defendant: Thomas William French


Date          Filing #   Action
State of Montana vs. Thomas William French
03/09/2018    1.00       Motion For Leave to File, Information and Affidavit in Support
03/09/2018    2.00       State's Initial Discovery Notice
03/09/2018    3.00       State's Notice of Initial Appearance and Service of District Court Documents
03/12/2018    5.00       Order Granting Leave to File Information
03/12/2018    6.00       Information
03/12/2018    4.00       Notice Of Appearance And Request For Discovery Re: Ronald R. Piper To Represent Defendant
03/15/2018    7.00       Minute Entry
OW1512018     8.00       Statement as tc-Bail-
03/15/2018    9.00       Conditions of Release
03/15/2018    10.00      Acknowledgement of Rights
03/29/20'18   11.00      Minute Entry
04/05/20'18   12.00      State's Notice of Compliance with Discovery
04/12/2018    13.00      Minute Entry
04/13/2018    14,00      Omnibus Hearing Memorandum
04/13/2018    '15.00     Order re: Face to Face Conference
04/17/2018    16.00      Motion for Bail Reduction Hearing
04/17/2018    17.00      Defendant's Motion to Dismiss Incest Charges
04/18/2018    18.00      Order Setting Bail Hearing
04/19/2018    19.00      Minute Entry
04/20/20'18   20.00      Minute Entry
04/23/2018    21.00      State's Notice of Compliance with Discovery
04/25/2018    22.00      Notice of Defendant's Current Eligibility Status
04/25/2018    23.00      Defendant's Letters of Reference for Bond Hearing
04/26/2018    24.00      Minute Entry
04/27/2018    25.00      Motion to Allow Appearance by Telephone
05/01/2018    26.00      Order on Defendant's Motion to Allow Appearance by Telephone, preferably Video Conference
n5/0112018    97.0n      Motion for Extension of Time to Fi!e Response-
05/02J2018    28.00      Order Granting Extension of Time to File Response
05/03/2018    29.00      Minute Entry
05/03/2018    30.00      Defendant's 2017 Tax Retums
05/03/2018    31.00      Letter
05/14/2018    32.00      State's Notice of Compliance with Discovery
05/16/2018    33.00      State's Notice of Compliance with Discovery
05/17/2018    35.00      Notice as Co-Counsel
05/17/2018    34.0.0     Minute Entry
05/21/2018    36.00      Response to Defendant's Motion to Dismiss Incest Charges
05/23/2018    38.00      Minute Entry
05/23/2018    37.00      Order Dismissing Incest Charges
06101/20'18   39.00      State's Notice of Compliance with Discovery
06/04/2018    40.00      Bail Bond Issued by Bondsquad ($125000.00)* * *Approved by Judge Haynes 06/04/18 ** *
                         Exonerated per 09/30/19 Judgment

4:30 PM                                              of                                                4/18/2022
                                        RaveIli County District Court           User: CUB92

                                                   Roa Listing
                                           DC-41-2018-0000078-1N
                                    For Defendant: Thomas William French


Date         Filing #   Action
State of Montana vs. Thornas William French
08/07/2018   41.00      State's Notice of Compliance with Discovery
09/05/2018   42.00      State's Notice of Cornpliance with Discovery
10/23/2018   43,00      State's Notice of Compliance with Discovery
11/15/2018   44.00      State's Notice of Compliance with Discovery
12/11/2018   45.00      Motion to Set Trial
12/12/2018   46.00      Criminal Jury Trial Preparation Order
12/20/2018   47.00      Minute Entry
1212012018   48.00      'Aidver of Speedy Trial
12/20/2018   49.00      Motion to Continue Trial Date
12/26/2018   50.00      Amended Criminal Jury Trial Preparation Order
12/27/2018   51.00      Motion to Amend Conditions of Release
12/31/2018   52.00      Notice of Appearance
01/04/2019   53.00      State's Notice of Compliance with Discovery
01/14/2019   54.00      Order Setting Hearing
01/17/2019   55.00      Minute Entry
01/17/2019   56.00      Order Amending Conditions of Release
02/19/2019   57.00      State's Notice of Compliance with Discovery
02/19/2019   58.00      Verified Petition to Revoke Bail
02/20/2019   59.00      Arrest Warrant lssued
03/05/2019   60.00      Motion to Set Bail Hearing and to Transport
03/05/2019   61.00      Order Setting Bail Hearing and to Transport Defendant
03/07/2019   62.00      Arrest Warrant Returned served
03/07/2019   63.00      Minute Entry
03/25/2019   64.00      Defendant's First Motion in Llmine
04/01/2019   65.00      Motion for Extension of Time to File Response
04/02/2019   66.00      Order Granting Extension of Time to File Response
04/0312019   67.00      Waiver nf Speedy Trial
04/03/2019   68.00      Motion to Continue Trial
04/03/2019   69.00      Order Continuing Hearing
04/08/2019   70.00      Second Amended Criminal Jury Trial Preparation Order
04/30/2019   71.00      Motion for Extension of Time to File Response
05/01/2019   72.00      Order Granting Extension of Time to File Response
05/10/2019   73.00      Motion for Extension of Time to Fife Response
05/17/2019   74.00      Order Granting Extension of Time to File Response
05/24/2019   75.00      Motion to set Change of Plea Hearing
05/28/2019   76.00      Order Setting Change of Plea Hearing
05/29/2019   77.00      Order for Transport
05/30/2019   78.00      Minute Entry
05/30/2019   79.00      Amended Information
05/30/2019   80.00      Plea Agreement


4:30 PM                                        2       of        3                4/18/2022
                                        Ravalli County District Court                              User: CUB92

                                                  Roa Listing
                                           DC-41-2018-0000078-1N
                                    For Defendant: Thomas William French


Date          Filing #   Action
State of Montana vs. Thomas William French
05/30/2019    81.00      Guitly Plea ancl VVaiver of Rights
05/30/2019    82.00      Amended Conditions of Release and Bond
05/30/2019    83.00      Order of Release
05130/2019    84.00      Order Vacating Trial
06/06/2019    85.00      Motion to Continue Sentencing Hearing
06/12/2019    86.00      Order Continuing Sentencing Hearing
06/12/2019    87.00      Order for Psychosexual Evaluation
07/19/201     63.(.6     Mental Heaith/Psy0ho,,iexual Evaivatitm
08/01/2019    89.00      Motion to Continue Sentencing Hearing
08/02/2019    90.00      State's Notice of Letter for Sentencing Hearing
08/02/2019    91.00      Order Continuing Sentencing Hearing
08/05/2019    92.00      Motion to Set Status Hearing
08/05/2019    93.00      Order Setting Status Hearing
08/06/2019    93.10      Minute Entry
08/06/2019    94.00      Order Resetting Hearing
08/16/2019    94.10      Minute Entry
08/16/2019    95.00      Pre-Sentence Investigation
08/16/2019    96.00      Order of Comrnitrnent
08/16/2019    97.00      No Contact Order
08/19/2019    98.00      Order Setting Hearing to Correct Parole Restriction in Sentence
08/19/2019    98.10      Minute Entry
09/30/2019    99.00      Judgment and Commitment
10/08/2019    100.00     Notice of Right to Apply for Review of Sentence
10/23/2019    101.00     Acknowledgment of Receipt of Sentence Review Forms
10/29/2019    102.00     Notice of State's Service of Judgment and Commitment
12/06/2019    103.00     Application for Review of Sentence
03/2617.02n   104.00     Letter from Sentence Review
07/27/2020    105.00     Notice from Clerk of Court Re: Exhibits/Depositions
07/28/2020    106.00     Recelpt of Exhibits (State)
02/10/2021    107.00     Motion Requesting Transcripts
04/21/2021    108.00     Request For Status On Court Transcripts: By Defendant
01/24/2022    109.00     Motion to Compel Request for Transcripts Communications Between Defense Morney and
                         Prosecuting Attorney Sentencing Documents




4:30 PM                                       3       of        3                                     4/18/2022